Citation Nr: 1012632	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, E.J.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to January 
2000.  The Veteran's DD 214 shows that the Veteran had a 
period of absence without leave (AWOL) from July 1998 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated June 2004 and 
a decision dated May 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
that denied the above claims.

In September 2008, the Veteran was afforded a personal 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is of record.  In a January 2010 letter, the 
Board requested that he clarify whether he wanted a hearing 
before the Board.  He was notified that if he did respond to 
the letter within 30 days, it would be assumed that he did 
not want a hearing.  There was no response received from the 
Veteran.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that 
the Veteran currently suffers from residuals of a head 
injury.

2.  The Veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.

3.  An acquired psychiatric disorder, to include 
schizophrenia and PTSD, has not been shown by competent 
evidence to be related to service.

4.  The Veteran served on active duty from May 7, 1998 to 
January 19, 2000, when he was honorably discharged with a 
total service of 8 months and 7 days; his DD Form 214 shows 
that he had no prior active or inactive service and he did 
not complete his first full term of service; his DD Form 214 
also reflects that the separation authority was Army 
Regulation AR 635-200 CHAP 10; and the narrative reason for 
his separation that appears on the DD 214 is "IN LIEU OF 
TRIAL BY COURT-MARTIAL."

5.  The Veteran was not discharged or released under 10 
U.S.C. §§ 1171 or 1173 (early out or hardship discharge); 
the Veteran was not discharged for a disability adjudged 
service-connected without presumptive provisions of law; at 
the time of discharge, the Veteran did not have a service-
connected disability; the Veteran does not currently have a 
compensable service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  An acquired psychiatric disorder, to include 
schizophrenia and PTSD, was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

3.  The Veteran's military service does not meet threshold 
eligibility requirements for nonservice-connected pension 
purposes.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

A.  Residuals of a head injury

The Veteran asserts that service connection should be 
granted for residuals of a claimed inservice head injury.  
Review of the record reveals service treatment records are 
silent for any indication of a head injury during service.  
In addition, post-service private medical records do not 
show any current disability related to an inservice head 
injury.  Significantly, the Veteran's treatment records 
contain contradictory statements by the Veteran as to 
whether or not he actually suffered a head injury in 
service.  Therefore, the Veteran's claim that he sustained a 
head injury in service are not credible.  The claim for 
residuals of a head injury must be denied as the record does 
not contain a current associated diagnosis of a disability.  
Brammer, 3 Vet. App. at 225.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

B.  Acquired psychiatric disorder

Service connection for certain chronic disorders, including 
psychoses, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having PTSD and schizophrenia.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).

The Board acknowledges that the only evidence of record that 
the Veteran has been diagnosed as having PTSD is a private 
treatment record dated December 2001, which states that full 
screen of the Veteran indicated PTSD and a mood disorder.  
However, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's PTSD is 
related to service.  Service treatment records are negative 
for any complaints or findings of a psychiatric disorder.  
In addition, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor as the December 2001 
treating physician did not attribute the Veteran's diagnosis 
to service nor is there any other medical evidence of record 
of a diagnosis of PTSD.  

Regarding the Veteran's claim for schizophrenia, the medical 
evidence shows that the Veteran was diagnosed with this 
disorder in April 2002.  Service treatment records are 
negative for any complaints or findings of a psychiatric 
disorder.  In addition, there is no competent medical 
evidence of record showing that the Veteran's schizophrenia 
is related to service.  Private treatment records contain no 
opinion that the Veteran's schizophrenia is related to 
service and make no mention of any link between this 
condition and service.  The record does contain a private 
medical treatment record dated January 2006 stating that is 
was unclear that the Veteran's head injury had anything to 
do with his current mental health issues.  As previously 
stated, the record is silent for any evidence of an 
inservice head injury and the Veteran's statements claiming 
such are not credible.

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements and statements from Sgt. 
J.L. and E.G. as competent evidence to substantiate the 
claim that PTSD and schizophrenia are related to an injury, 
disease, or event of service origin.

Finally, the evidence does not show that the Veteran was 
diagnosed with PTSD or schizophrenia within one year 
following his separation from service.  PTSD was not 
diagnosed until December 2001 and schizophrenia was not 
diagnosed until April 2002.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

II.  Pension

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service 
requirements of that section if he served in active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

In this case, there is another requirement for the Veteran 
to be eligible for pension benefits.  A person who 
originally enlists (enlisted person only) in a regular 
component of the Armed Forces after September 7, 1980 and 
any other person (officer as well as enlisted) who enters on 
active duty after October 16, 1981 and who has not 
previously completed a continuous period of active duty of 
at least 24 months or been discharged or released from 
active duty under 10 U.S.C. § 1171 (early out) who does not 
complete a minimum period of active duty is not eligible for 
any benefit under title 38, United States Code or under any 
law administered by VA based on that period of service.  38 
C.F.R. § 3.12a.  The term minimum period of active duty 
means, for the purposes of this section, the shorter of the 
following periods: (1) twenty-four months of continuous 
active duty, non-duty periods that are excludable in 
determining VA benefit entitlement (e.g. see 38 C.F.R. § 
3.15) are not considered as a break in service for 
continuity purposes but are to subtracted from total time 
served; (2) the full period for which a person was called or 
ordered to active duty.  38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not 
apply: (1) to a person who is discharged or released under 
10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); 
(2) to a person discharged or released from active duty for 
a disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such 
a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) to a person with a compensable 
service-connected disability; (4) to the provision of a 
benefit for or in connection with a service-connected 
disability, condition, or death; and (5) to benefits under 
chapter 19 of title 38, United States Code.  38 C.F.R. § 
3.12a (d).

The Veteran served on active duty from May 1998 to January 
2000, when he was honorably discharged.  Therefore, the 
Veteran served during a period of war for more than 90 days.  
38 C.F.R. § 3.3.  However, as noted, the Veteran's service 
is also covered by the provisions of 38 C.F.R. § 3.12a.  The 
Veteran did not serve the minimum period of active duty nor 
did he complete his term of active duty.

The Veteran served for less than 24 months of active duty; 
having only 8 months and 7 days of service, as he was AWOL 
from September 17, 1998 to September 18, 1999.  His DD Form 
214 shows that he had no prior active or inactive service.  
His DD Form 214 also reflects that the separation authority 
was Army Regulation AR 635-200, CHAP 10 and the narrative 
reason for his separation that appears on the DD 214 is "IN 
LIEU OF TRIAL BY COURT-MARTIAL."  His separation code was 
KFS and reentry code was 4.  The cited separation authority, 
AR 635-200, CHAP 10, indicates that the Veteran voluntarily 
requested discharge in lieu of trial by court-martial for 
the charge of being AWOL from September 17, 1998 to 
September 18, 1999.  A reentry code of 4 means the Veteran 
is ineligible for reentry/reenlistment for military service.  
The Veteran did not complete his full term of service.

The Veteran was not discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge).  He was 
not discharged for a disability adjudged service-connected 
without presumptive provisions of law.  At the time of 
discharge, the Veteran did not have a service-connected 
disability.  The Veteran is not covered by any other 
exception listed in 38 C.F.R. § 3.12a(d).  The Veteran does 
not have a compensable service-connected disability.  
Although the Veteran was granted service connection for 
schizophrenia, the award was under 38 U.S.C. chapter 17 for 
treatment purposes only and compensation is not payable for 
this condition.

The Board emphasizes that it is not free to disregard 
governing laws and regulations that provide those threshold 
criteria bestowing basic eligibility to VA pension.  As the 
Veteran did not have the minimum period of active duty 
service, he is not entitled to VA pension benefits.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994).  Therefore, a denial of the claim 
presented is mandated on that basis.

Inasmuch as the appellant's service does not meet the 
threshold requirements for eligibility for VA pension 
benefits, his claim for basic eligibility for nonservice-
connected disability pension benefits lacks legal merit and 
his claim must be denied.  Id.

III.  Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the Veteran for the issue of entitlement to 
nonservice-connected pension as the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in January 2004 and August 2009 and 
the claim was readjudicated in a August 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that the Veteran currently suffers from 
residuals of a head injury.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a head injury is denied.

Service connection for an acquired psychiatric disorder to 
include schizophrenia and PTSD.

Entitlement to nonservice-connected pension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


